Citation Nr: 9928756
Decision Date: 10/04/99	Archive Date: 12/06/99

DOCKET NO. 94-09 555               DATE OCT 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for arthritis of the
right knee.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for bilateral pes
planus.

3. Entitlement to service connection for arthritis of the left
knee.

4. Entitlement to service connection for a lung disability.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a left ankle disability.

7. Entitlement to service connection for a lipoma of the left arm
and cyst or boil of the neck, to include as secondary to radiation
exposure. 

8. Entitlement to service connection for a right shoulder
disability, to include as secondary to radiation exposure.

9. Entitlement to service connection for a left shoulder
disability, to include as secondary to radiation exposure.

10. Entitlement to service connection a right wrist disability, to
include as secondary to radiation exposure.

11. Entitlement to service connection for a left wrist disability,
to include as secondary to radiation exposure.

REPRESENTATION

Appellant represented by: Nebraska Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to January
1954.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office in Lincoln, Nebraska, which denied service
connection for arthritis of the right and left knees; bilateral pes
planus; right and left ankle disabilities; a lipoma of the left arm
and cyst or boll of the neck; right an d left shoulder
disabilities; and right and left wrist disabilities. The veteran
timely appealed these determinations to the Board. When

- 2 - 

this matter was previously before the Board in April 1996, it was
remanded for further development.

REMAND

In the Board's prior remand, certain actions by the RO were
requested, in pertinent part, with regard to obtaining additional
medical records and undertaking the necessary procedures for claims
involving assertions of radiation exposure. in compliance with the
Board's remand, the RO completed the requested actions. Prior to
April and July 1997 supplemental statements of the case, further VA
and private medical records were obtained. However, thereafter,
additional medical records were received and the development with
regard to radiation exposure was completed. However, thereafter, a
supplemental statement of the case was never issued addressing the
additional evidence as well as the radiation information as
required under 38 C.F.R. 19.31 and 19.37.

In light of the foregoing, the Board finds that this case must be
referred back to the RO for the RO to readjudicate the veteran's
claims in light of the evidence to include the radiation
development which was added to the record following the issuance of
the April and July 1997 supplemental statements of the case.

Further, the Board observes that, in a June 1998 rating decision,
the RO denied service connection for posterior subcapsular
cataracts. The veteran was notified of that determination in a
letter dated in July 1998. Later that same month, the RO received
his notice of disagreement with respect to that claim. In October
1998, the RO issued the veteran a statement of the case, which,
incidentally, only addressed that issue. The claims folder reflects
that it was received at the Board in November 1998, and thus it is
unclear whether the veteran submitted a timely substantive appeal
with respect to this claim. The RO should resolve that matter.

In addition, the Board notes that the issues of service connection
for arthritis of the right knee and service connection for
bilateral pes planus were adjudicated on the merits. Likewise, the
veteran was provided the laws and regulations on the merits.

- 3 -

Both of these issues were previously denied in final Board and RO
decisions, respectively. As such, the RO should consider both
issues on a new and material basis. If the outcome of the
consideration of either issue is unfavorable, the veteran should be
provided the laws and regulations governing new and material
evidence. With regard to new and material claims, recent directives
have been issued. According to the United States Court of Appeals
for Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter, "the Court"), an RO
decision refusing, because of a lack of new and material evidence,
to reopen a previously and finally disallowed claim, after having
considered newly presented evidence, is another "disallowance" of
a claim (the claim to reopen) because that claim is not being
"allowed." Accordingly, the Court held that sections 5108, 7104(b),
and 7105(c) require that in order to reopen a previously and
finally disallowed claim, there must be new and material evidence
presented or secured since the time that the claim was finally
disallowed on any basis, not only since the time that the claim was
last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273
(1996).

The Board notes that the applicable regulation requires that new
and material evidence is evidence which has not been previously
submitted to agency decision makers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant and which, by itself, or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a) (1998).

In regard to the term "new and material," the Court has stated that
"new" evidence means more than evidence which was not previously
physically of record. To be "new," additional evidence must be more
that merely cumulative. Colvin v. Derwinski, 1 Vet. App. 171
(1991). In order for evidence to be "material," in Colvin the Court
stated that "there must be a reasonable possibility that the new
evidence, when viewed in the context of all the evidence, both new
and old, would change the outcome."

4 -

In Evans, the Court expounded upon the "two-step analysis" which
must be conducted under 38 U.S.C.A. 5108 (West 1991) as set forth
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order to
determine if new and material evidence has been submitted. First,
the Court in Evans stated that it must be determined whether the
evidence presented or secured since the prior final disallowance of
the claim is new and material when "the credibility of the [new]
evidence" is presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992). Second, if the evidence is new and material, the Board must
reopen the claim and review all the evidence of record to determine
the outcome of the claim on the merits. The first step involves
three questions: (1) Is the newly presented evidence "new" (not of
record at the time of the last final disallowance of the claim and
not merely cumulative of other evidence that was then of record)'?
(2) Is it "probative" of the issues at hand'? (3) If it is new and
probative, then, in light of all of the evidence of record, is
there a reasonable possibility that the outcome of the claim on the
merits would be changed?

Recently, the United States Court of Appeals for the Federal
Circuit, 'in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) issued
directives to be followed in new and material evidence cases.
Specifically, it was stated in Hodge that the test created by the
Court in Colvin was more restrictive than required by 38 C.F.R.
3.156(a). The Colvin test, as noted above, requires that, in order
to reopen a previously denied claim, "there must be a reasonable
possibility that the new evidence, when viewed in the context of
all the evidence, both new and old, would change the outcome."
Colvin at 174. Whereas 38 C.F.R. 3.156(a) requires that, to reopen
a claim, evidence submitted must be "so significant that it must be
considered in order to fairly decide the merits of the claim." In
Colvin, the United States Court of Appeals for the Federal Circuit
stated that the Court "impermissibly replaced the agency's judgment
with its own" and "imposed on veterans a requirement inconsistent
with the general character of the underlying statutory scheme for
awarding veterans' benefits." Colvin was therefore specifically
overruled by the U.S. Court of Appeals for the Federal Circuit in
Hodge.

The United States Court of Appeals for the Federal Circuit in Hodge
pointed out that the question of materiality was not to require
that the veteran demonstrate that

- 5 -

the new evidence would probably change the outcome of the claim,
but rather to make the record complete. The United States Court of
Appeals for the Federal Circuit 'm Hodge agreed with the Court that
not every piece of new evidence is "material," but expressed
concern that some new evidence might well contribute to a more
complete picture of the circumstances surrounding the origin of a
veteran's injury or disability even where it will not eventually
convince the Board to alter the prior final rating decision. The
United States Court of Appeals for the Federal Circuit in Hodge
further emphasized the need for a complete and accurate record.

Thus, the Board observes that the United States Court of Appeals
for the Federal Circuit in Hodge directs that the parameters of the
definition of "new and material" evidence as written in 38 C.F.R.
3.156(a) (1998) be followed as opposed to the Court's
interpretation in Colvin. Inasmuch as the definition of "new" was
not addressed by the United States Court of Appeals for the Federal
Circuit, it appears that guidance in that regard provided by the
Court is consistent with the controlling regulation. However, the
RO and the Board should no longer require that new evidence create
a reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
outcome to reopen the claim. Rather, the RO and the Board should
only require that new evidence is so significant that it must be
considered in order to fairly decide the merits of the claim to
reopen the claim.

Further, the Board notes that in Elkins v. West, 12 Vet. App. 209
(1999), the Court held that the process for reopening claims under
the Federal Circuit's holding in Hodge, consists of three steps:
the Secretary must first determine whether new and material
evidence has been presented under 38 C.F.R. 3.156(a); second, if
new and material evidence has been presented, immediately upon
reopening the Secretary must determine whether, based upon all the
evidence and presuming its credibility, the claim as reopened is
well-grounded pursuant to 38 U.S.C.A. 5107(a); and third, if the
claim is well-grounded, the Secretary may evaluate the merits after
ensuring the duty to assist under 38 U.S.C.A. 5107(b) has been
fulfilled.

6 -

In light of the foregoing, service connection for right knee and
pes planus disabilities should be considered under the appropriate
directives, as set forth above. If the RO reopens either claim, the
RO must then determine whether, based upon all the evidence and
presuming its credibility, the claim as reopened is well-grounded
pursuant to 38 U.S.C.A. 5107(a); and, thereafter, if the claim is
well-grounded, the RO should evaluate the merits after ensuring the
duty to assist under 38 U.S.C.A. 5107(b) has been fulfilled.

Thus, the case is REMANDED to the RO for the following action:

1. The RO should obtain and associate with the claims file copies
of all VA clinical records, which are not already in the
claimsfile.

2. The RO should resolve whether or not the veteran has timely
appealed the issue of service connection for posterior subcapsular
cataracts.

3. The RO should determine whether new and material evidence has
been submitted to reopen a claim for service connection for right
knee and pes planus disabilities in light of Hodge and Elkins. if
the RO reopens either claim, the RO should determine if the
veteran's claim(s) for service connection is well-grounded, and, if
so, if service connection is warranted based on the merits of the
claim. If any benefit sought on appeal remains denied, the veteran
and representative should be furnished a supplemental statement of
the case that contains a summary of the relevant evidence and a
citation and discussion of the applicable laws and regulations and
given the opportunity to respond thereto.

7 - 

4. The RO should readjudicate the veteran's claim for entitlement
to service connection for arthritis of the left knee; a lung
disability; a right ankle disability; a left ankle disability; a
lipoma of the left arm and cyst or boil of the neck, to include as
secondary to radiation exposure; a right shoulder disability, to
include as secondary to radiation exposure; a left shoulder
disability, to include as secondary to radiation exposure; a left
shoulder disability, to include as secondary to radiation exposure;
and a left shoulder disability, to include as secondary to
radiation exposure. If any action taken is adverse to the veteran,
he and his representative should be furnished a supplemental
statement of the case that contains a summary of all of the
relevant evidence and a citation and discussion of the applicable
laws and regulations, to include those for new and material
evidence, as required under 38 C.F.R. 19.31 and 19.37. He should
also be afforded the opportunity to respond to that supplemental
statement of the case before the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration. The veteran need take no action until he is further
informed, but he may furnish additional evidence and argument on
the matter or matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999). No
inference should be drawn regarding the final disposition of the
claim as a result of this action.

J. CONNOLLY JEVTICH 
Acting Member, Board of Veterans' Appeals

- 8 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 9 - 


